 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RYAN J. DUERST,                                  No. 2:18-cv-02869-TLN-AC
12                      Plaintiff,
13          v.                                        ORDER
14   SUPERIOR COURT OF CALIFORNIA
     COUNTY OF PLACER,
15
                        Defendant.
16

17

18          Plaintiff is proceeding in this action in pro per. The matter was referred to a United States

19   Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On December 3, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. (ECF No. 5.)

23   Plaintiff has filed objections to the findings and recommendations. (ECF No. 6.)

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                      1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed December 3, 2018, (ECF No. 5) are adopted

 3   in full; and

 4           2. Plaintiff’s request to proceed in forma pauperis (ECF No. 4) is GRANTED but the

 5   complaint (ECF No. 1) is DISMISSED with prejudice because it fails to state a claim upon which

 6   relief can be granted and because it brings claims against an immune defendant.

 7

 8   Dated: February 4, 2019

 9

10

11                              Troy L. Nunley
12                              United States District Judge

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
